        Case 2:19-cr-00362-MHT-JTA Document 51 Filed 05/15/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
        v.                                          )       CASE NO. 2:19cr362-MHT
                                                    )              (WO)
JOHNATHAN SCOTT KELLEY                              )

                                  FINAL ORDER OF FORFEITURE

        Before the court is the government’s motion for a final order of forfeiture.

        On February 18, 2020, this court entered a preliminary order of forfeiture ordering

defendant Johnathan Scott Kelley to forfeit his interest in a Phoenix Arms Co., model HP22A, .22

caliber pistol, bearing serial number 4252688 and miscellaneous ammunition.*

        Publication of notice was not required pursuant to Rule G(4)(a) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions as the property is worth less than

$1,000 and the only potential claimants are the defendant and Cynthia Dianne Carter. The

government gave defendant notice in the indictment that it would seek the forfeiture of all property

involved in the commission of the offenses in violation of 18 U.S.C. § 922(g)(1). On February 24,

2020, notice of this forfeiture was served on Cynthia Dianne Carter.

       The court finds that the defendant has an interest in the property that is subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) and that the government has established

the requisite nexus between such property and such offenses in violation of 18 U.S.C. § 922(g)(1).

        Accordingly, it is ORDERED that the government’s motion for a final order of forfeiture

(doc. no. 50) is granted as follows:



        *
          On February 19, 2020, the case agent informed the United States Attorney’s Office that no ammunition
was taken into custody in this case.
       Case 2:19-cr-00362-MHT-JTA Document 51 Filed 05/15/20 Page 2 of 2



        1. The following property is hereby forfeited to the United States pursuant to 18 U.S.C.

§ 924(d)(1) by 28 U.S.C. § 2461(c): a Phoenix Arms Co., model HP22A, .22 caliber pistol,

bearing serial number 4252688;

       2.      All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law;

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order; and,

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 15th day of May, 2020.



                                                       /s/ Myron H. Thompson
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
